Citation Nr: 0704430	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a right knee disability, has 
been received.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for bilateral pes planus, has 
been received.

4.  Entitlement to service connection for a scar on the chin.

5.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected residuals of a mandible 
fracture.

6.  Entitlement to an initial evaluation in excess of 30 
percent for a service-connected mandible scar.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the RO.  

The RO previously denied service connection for bilateral pes 
planus and for a right knee disability by June 1989 rating 
decision that became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2006).  In its present 
adjudication, the RO decided the right knee claim on the 
merits and failed to apply the new and material evidence 
standard.  It did apply the new and material standard with 
respect to right bilateral pes planus claim.  A previously 
decided claim may not be reopened in the absence of new and 
material evidence, and regardless of RO action, the Board is 
bound to decide the threshold issue of whether the evidence 
is new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  

By August 2003 rating decision, the RO granted service 
connection for residuals of a mandibular fracture with a scar 
and denied service connection for a scar on the chin.  The 
veteran filed a notice of disagreement in September 2003.  
Regarding the former claim, by January 2004 rating decision, 
the RO assigned a 30 percent evaluation to the service-
connected residuals of a mandible fracture with a scar.  
Although each increase represents a grant of benefits, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a decision awarding a higher rating, but less 
that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
any event, a statement of the case regarding these issues has 
not been issued.  By June 2004 rating decision, the RO 
assigned a separate evaluation for the residuals of the 
mandible fracture and the mandible scar.  Each was rated 30 
percent.  Both of the mandible-related issues emanate from 
the same rating decision, and the Board concludes that the 
September notice of disagreement refers to both.  As no 
statement of the case as to the matters discussed herein has 
ever been issued, additional action by the RO is required as 
set forth below in the Remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in this case due to notification 
deficiencies under the Veterans Claims Assistance Act of 2000 
(VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  A 
remand is also necessary to correct procedural irregularities 
under Manlincon.  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  The RO 
must send the veteran a letter providing information 
regarding disability ratings and effective dates pursuant to 
the Court's holding in this case.

Regarding the new and material claims, additional notice is 
required.  The RO must advise the veteran of what constitutes 
new and material evidence to reopen the claims of entitlement 
to service connection for a bilateral pes planus and for a 
right knee disability as contemplated by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In the event that the bilateral pes planus claim is reopened, 
the RO must schedule a VA orthopedic examination to determine 
whether the veteran's bilateral pes planus, which was noted 
on entry into service, underwent aggravation in or as a 
result of service that was in excess of the normal course of 
the disorder.  Also, if an examination is ordered, the 
examiner should diagnose all disorders of the knees and opine 
regarding their etiologies.  The claims file must be reviewed 
by the examiner in conjunction with the examination, and a 
full rationale for all opinions and conclusions should be 
provided.

Action on the veteran's claim of entitlement to service 
connection for a left knee disability will be deferred 
pending resolution of the bilateral pes planus issue being 
remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  If 
that claim is reopened and service connection for bilateral 
pes planus is granted on any basis, service connection for a 
left knee disability might well be warranted.

By August 2003 rating decision, the RO denied service 
connection for a chin scar and granted service connection for 
residuals of a mandible fracture with a scar.  The RO 
subsequently granted separation evaluations for residuals of 
a mandible fracture and for a mandible scar.  The veteran 
filed a notice of disagreement with the denial of service 
connection for a chin scar and initial evaluation assigned 
for residuals of a mandible fracture with a scar.  Despite 
the submission of a notice of disagreement in September 2003, 
the RO did not issue a statement of the case regarding these 
issues.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue same is a procedural defect.  Manlincon, supra; Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  Pursuant to 38 
C.F.R. § 19.9(a) (amended effective Oct. 8, 1997), if further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the RO 
for necessary action.  Thus, the Board must remand the 
veteran's back claim for preparation of a statement of the 
case.  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that outlines information regarding 
disability ratings and effective dates as 
applicable pursuant to the Court's holding 
in Dingess/Hartman.  The corrective VCAA 
notice must also include notice as to what 
would constitute new and material evidence 
regarding the particular new and material 
evidence claims herein in accordance with 
Kent.

2.  If and only if the bilateral pes 
planus claim is reopened, schedule a VA 
orthopedic examination to determine 
whether the veteran's bilateral pes 
planus, which was noted on entry into 
service, underwent aggravation in or as a 
result of service that was in excess of 
the normal course of that disorder.  The 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and a full rationale for all 
conclusions should be provided.

3.  After the development requested above 
has been completed to the extent possible 
regarding the new and material issues and 
for the left knee service connection 
claim, the RO should again review the 
record.  If any of these benefits remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

4.  Issue a statement of the case 
regarding the issues of entitlement to 
service connection for a chin scar, 
entitlement to an initial evaluation in 
excess of 30 percent for service-connected 
residuals of a mandible fracture, and 
entitlement to an initial evaluation in 
excess of 30 percent for a mandible scar.  
The statement of the case must contain all 
applicable laws and regulations.  The 
veteran should be advised of the time 
period in which to perfect his appeal. 38 
C.F.R. § 20.302(b) (2006).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



